 

Exhibit 10.1

 

 

November 17, 2015

 

 

FIRST AMENDMENT TO PROMISSORY NOTE

 

This First Amendment to Promissory Note (this “First Amendment”) is effective as
of November 10, 2015 (the “First Amendment Effective Date”), by and between
Vaccinogen, Inc., a Maryland corporation (the “Borrower”) and Dolphin Offshore
Partners, LP, a limited partnership formed under the laws of Delaware (the
“Lender”).

 

RECITALS

 

WHEREAS, the Borrower and the Lender entered into that certain unsecured
promissory note dated as of August 12, 2015 (the “Promissory Note”), pursuant to
which the Lender agreed to lend, and the Borrower agreed to borrow, a loan with
a principal amount of $800,000; and

 

WHEREAS, the Borrower and the Lender desire to enter into this First Amendment
to amend the term of the Promissory Note and add to the Promissory Note certain
provisions that would convert the outstanding principal amount and unpaid
interest under the Promissory Note to shares of the Borrower’s common stock upon
the satisfaction of certain conditions;

 

NOW THERFORE, in consideration of the mutual covenants, agreements,
representations and warranties set forth herein, the parties hereby agree as
follows:

 

Agreement

 

1. Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed thereto in the Promissory Note.

 

2. Paragraph 3 (“Maturity”) of the Promissory Note shall be deleted in its
entirety and replaced with the following:

 

“Maturity. The entire Principal Amount and all accrued interest shall become
fully due and payable on March 31, 2016 (the “Maturity Date”); provided that, at
any time before the Maturity Date, the Lender may elect to convert part or all
of the outstanding principal and any interest due and payable under the
Promissory Note at such time into shares of the Company’s common stock, par
value $0.0001 per share (the “Common Stock”), at a rate of $2.50 per share by
providing written notice to the Borrower of such election. Upon receipt of such
written notice, the Borrower shall issue the corresponding whole number of
shares to the Lender within a commercially reasonable period of time. For the
avoidance of doubt, an issuance of the Common Stock pursuant to clause (ii) of
the preceding sentence shall not constitute a default under this Note.”

 



 A-1 

 

 

3. Paragraph 5 (“Payments”) of the Promissory Note shall be deleted in its
entirety and replaced with the following:

 

Payments. Except as otherwise stated in Paragraph 3 hereof, all payments made
hereunder shall be in lawful money of the United States of America. All payments
and prepayments shall be applied first to costs of collection, next, to accrued
interest, and thereafter to principal.

 

4. The Lender acknowledges and agrees that the Borrower’s obligation to issue
the Common Stock pursuant to Paragraph 2 above is conditioned upon the Borrower
and the Lender entering into a mutually agreed subscription agreement prior to
such issuance, which agreement will be substantially in the form set forth in
Annex A hereto.

 

5. For the avoidance of doubt, the right to receive the Common Stock described
in Paragraph 2 above shall not be assignable by the Lender without the prior
written consent of the Borrower.

 

6. Except as expressly modified by this First Amendment, all other provisions of
the Promissory Note are unmodified and continue in full force and effect.

 

7. In the event of any conflict between this First Amendment and the Promissory
Note, the provisions of this First Amendment shall prevail.

 

8. This First Amendment may be executed in multiple originals, each of which is
deemed to be an original, and may be signed in counterparts.

  

 

 

 

 

[Remainder of page intentionally left blank]

 

 

 A-2 

 

 

 

IN WITNESS WHEREOF, the Borrower and the Lender have caused this First Amendment
to be executed by duly authorized officers on November 17, 2015.

 

Borrower:

 



VACCINOGEN, INC.         Name: Andrew L. Tussing Title: Chairman and Chief
Executive Officer         DOLPHIN OFFSHORE PARTNERS         Name:   Title:  



 



 

 A-3 

 

 

ANNEX A

 

Subscription Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

Ladies and Gentlemen:

 

The undersigned understands that VACCINOGEN, INC., a corporation organized under
the laws of Maryland (the “Company”), is offering shares of its common stock,
par value $0.0001 per share in a private placement. The undersigned further
understands that the offering is being made without registration of the
Securities under the Securities Act of 1933, as amended (the “Securities Act”),
or any securities law of any state of the United States or of any other
jurisdiction, and is being made only to “Accredited Investors” (as defined in
Rule 501 of Regulation D under the Securities Act).

 

1. Subscription. Subject to the terms and conditions of this Subscription
Agreement (this “Subscription Agreement”), on the date of the Closing referred
to in Section 3 hereof, the undersigned shall purchase from the Company and the
Company shall sell to the undersigned [ ] shares of common stock, par value
$0.0001 per share (the “Securities”), for the aggregate purchase price of [$ ],
at [$ ] per share.

 

2. Acceptance of Subscription and Issuance of Securities. Notwithstanding
anything in this Subscription Agreement to the contrary, the Company shall have
no obligation to issue any of the Securities to any person who is a resident of
a jurisdiction in which the issuance of the Securities to such person would
constitute a violation of the securities, “blue sky” or other similar laws of
such jurisdiction (collectively referred to as the “State Securities Laws”).

 

3. The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at the offices of the Company on the date the
Company countersigns this Subscription Agreement, or at such other time and
place as the Company may designate.

 

4. Payment for Securities. Consideration for the issuance of the Securities
having already been received by the Company, the Company shall deliver
certificates or other appropriate evidence of the Securities to the undersigned
at the Closing bearing an appropriate legend referring to the fact that the
Securities were sold in reliance upon an exemption from registration under the
Securities Act.

 



 A-1 

 

 

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that the Company is duly formed and validly existing
under the laws of Maryland, with full power and authority to conduct its
business as it is currently being conducted and to own its assets; and has
secured any other authorizations, approvals, permits and orders required by law
for the conduct by the Company of its business as it is currently being
conducted.

 

6. Representations and Warranties of the Undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:

 

(a) General.

 

(i) The undersigned has all requisite authority to receive the Securities, enter
into this Subscription Agreement and to perform all the obligations required to
be performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 

(ii) The undersigned is a resident of the state set forth on the signature page
hereto and is not acquiring the Securities as a nominee or agent or otherwise
for any other person.

 

(iii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells the
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefor.

 

(b) Information Concerning the Company.

 

(i) The undersigned has been given the opportunity to ask questions and receive
answers concerning the terms and conditions of the issuance of the Securities.
The undersigned has been given the opportunity to obtain material and relevant
information from the Company enabling it to make an informed investment
decision. All data that the undersigned has requested has been furnished to it.
The undersigned is aware of and has access to the Company’s public filings with
the Securities and Exchange Commission (the “Public Filings”).

 

(ii) The undersigned understands and accepts that the purchase of the Securities
involves various risks, including the risks outlined in this Subscription
Agreement and the Public Filings. The undersigned represents that it is able to
bear any loss associated with an investment in the Securities.

 

(iii) The undersigned confirms that it is not relying on any communication
(written or oral) of the Company or any of its affiliates, as investment advice
or as a recommendation to purchase the Securities. It is understood that
information and explanations related to the terms and conditions of the
Securities provided by the Company or any of its affiliates shall not be
considered investment advice or a recommendation to purchase the Securities, and
that neither the Company nor any of its affiliates is acting or has acted as an
advisor to the undersigned in deciding to invest in the Securities. The
undersigned acknowledges that neither the Company nor any of its affiliates has
made any representation regarding the proper characterization of the Securities
for purposes of determining the undersigned’s authority to invest in the
Securities.

 



 A-2 

 

 

(iv) The undersigned is familiar with the business and financial condition and
operations of the Company. The undersigned has had access to such information
concerning the Company and the Securities as it deems necessary to enable it to
make an informed investment decision concerning the purchase of the Securities.

(v) The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Subscription
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

 

(vi) The undersigned understands that no federal or state agency has passed upon
the merits or risks of an investment in the Securities or made any finding or
determination concerning the fairness or advisability of this investment.

 

(c) Non-reliance.

 

(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities shall not be considered investment advice or a recommendation to
purchase the Securities.

 

(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) of an investment in
the Securities or (B) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
undersigned is not relying on the advice or recommendations of the Company and
the undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned.

 

(d) Status of Undersigned.

 

(i) The undersigned has such knowledge, skill and experience in business,
financial and investment matters that the undersigned is capable of evaluating
the merits and risks of an investment in the Securities. With the assistance of
the undersigned’s own professional advisors, to the extent that the undersigned
has deemed appropriate, the undersigned has made its own legal, tax, accounting
and financial evaluation of the merits and risks of an investment in the
Securities and the consequences of this Subscription Agreement. The undersigned
has considered the suitability of the Securities as an investment in light of
its own circumstances and financial condition and the undersigned is able to
bear the risks associated with an investment in the Securities and its authority
to invest in the Securities.

 



 A-3 

 

 

(ii) The undersigned is an “accredited investor” as defined in Rule 501(a) under
the Securities Act. The undersigned agrees to furnish any additional information
requested by the Company or any of its affiliates to assure compliance with
applicable U.S. federal and state securities laws in connection with the
purchase and sale of the Securities. The undersigned acknowledges that the
undersigned has completed the Investor Questionnaire contained in Appendix A
(the “Questionnaire”) and that the information and representations contained
therein is complete and accurate as of the date thereof and is hereby affirmed
as of the date hereof and as of the Closing. Any information that has been
furnished or that will be furnished by the undersigned to evidence its status as
an accredited investor is accurate and complete, and does not contain any
misrepresentation or material omission.

 

(e) Restrictions on Transfer or Sale of Securities.

 

(i) The undersigned is acquiring the Securities solely for the undersigned’s own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of the Securities. The undersigned
understands that the Securities have not been registered under the Securities
Act or any State Securities Laws by reason of specific exemptions under the
provisions thereof which depend in part upon the investment intent of the
undersigned and of the other representations made by the undersigned in this
Subscription Agreement and the Questionnaire. The undersigned understands that
the Company is relying upon the representations and agreements contained in this
Subscription Agreement and the Questionnaire (and any supplemental information)
for the purpose of determining whether this transaction meets the requirements
for such exemptions.

 

(ii) The undersigned understands that the Securities are “restricted securities”
under applicable federal securities laws and that the Securities Act and the
rules of the U.S. Securities and Exchange Commission (the “Commission”) provide
in substance that the undersigned may dispose of the Securities only pursuant to
an effective registration statement under the Securities Act or an exemption
therefrom, and the undersigned understands that the Company has no obligation or
intention to register any of the Securities, or to take action so as to permit
sales pursuant to the Securities Act (including Rule 144 thereunder).
Consequently, the undersigned understands that the undersigned must bear the
economic risks of the investment in the Securities for an indefinite period of
time.

 

(iii) The undersigned agrees: (A) that the undersigned will not sell, assign,
pledge, give, transfer or otherwise dispose of the Securities or any interest
therein, or make any offer or attempt to do any of the foregoing, except
pursuant to a registration of the Securities under the Securities Act and all
applicable State Securities Laws, or in a transaction which is exempt from the
registration provisions of the Securities Act and all applicable State
Securities Laws; (B) that the certificates or book entries representing the
Securities will bear a legend making reference to the foregoing restrictions;
and (C) that the Company and its affiliates shall not be required to give effect
to any purported transfer of such Securities except upon compliance with the
foregoing restrictions.

 



 A-4 

 

 

(iv) The undersigned acknowledges that neither the Company nor any other person
offered to sell the Securities to it by means of any form of general
solicitation or advertising, including but not limited to: (A) any
advertisement, article, notice or other communication published in any
newspaper, magazine or similar media or broadcast over television or radio or
(B) any seminar or meeting whose attendees were invited by any general
solicitation or general advertising.

 

7. Conditions to Obligations of the Undersigned and the Company. The obligations
of the undersigned to purchase and pay for the Securities specified in Section 1
and of the Company to sell the Securities are subject to the satisfaction at or
prior to the Closing of the following conditions precedent: the representations
and warranties of the Company contained in Section 5 hereof and of the
undersigned contained in Section 6 hereof shall be true and correct as of the
Closing in all respects with the same effect as though such representations and
warranties had been made as of the Closing.

 

8. Obligations Irrevocable. The obligations of the undersigned shall be
irrevocable.

 

9. Legend. Any certificates representing the Securities sold pursuant to this
Subscription Agreement will be imprinted with a legend in substantially the
following form:

 

“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SECURITIES MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS.”

 

10. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 



 A-5 

 

 

11. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

 

12. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT. Each party to this
Subscription Agreement certifies and acknowledges that (a) no representatives of
any other party has represented, expressly or otherwise, that such other party
would not seek to enforce the foregoing waiver in the event of a legal action;
(b) such party has considered the implications of this waiver; (c) such party
makes this waiver voluntarily; and (d) such party has been induced to enter into
this Subscription Agreement by, among other things, the mutual waivers and
certifications in this section.

 

13. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned
(“Proceedings”), the undersigned irrevocably submits to the jurisdiction of the
federal or state courts located in the State of Maryland, which submission shall
be exclusive unless none of such courts has lawful jurisdiction over such
Proceedings.

 

14. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland.

 

15. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

 

16. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

17. Notices. All notices and other communications provided for herein shall be
in writing and shall be deemed to have been duly given if delivered personally
or sent by registered or certified mail, return receipt requested, postage
prepaid to the following addresses (or such other address as either party shall
have specified by notice in writing to the other): 

 

If to the Company:

Vaccinogen, Inc.

 

949 Fell Street

 

Baltimore, MD 21231

 

Attention: Chief Executive Officer

 

 



 A-6 

 

 

with a copy to:

Venable LLP

 

750 E. Pratt Street, Suite 900

 

Baltimore, MD 21202

 

Attention: Eric R. Smith, Esq.

 

If to the Purchaser:

Dolphin Offshore Partners, L.P.

 

PO Box 16867

 

Fernandina Beach, FL 32035 

 

18. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and the Closing, and (ii) the death, disability, or dissolution of
the undersigned.

 

20. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement, which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.

 

21. Severability. If any term or provision of this Agreement is invalid, illegal
or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 A-7 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this ____ of ______________________, 2015

 



  PURCHASER (if an individual):       By:   Name:  



 



The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to [ ] shares of common stock.

 



  Vaccinogen, Inc.       By:       Name: Andrew L. Tussing     Title: Chief
Executive Officer



 



 



 A-8 

 



 

APPENDIX A

 

INVESTOR QUESTIONNAIRE

 

This Questionnaire is being distributed to the undersigned investor (the
“Investor”) by Vaccinogen, Inc., a Maryland corporation (the “Issuer”) in
connection with the Subscription Agreement of the Investor to which this
Questionnaire is a part (the “Subscription Agreement”), to enable the Issuer to
determine whether the Investor is qualified to invest in the Securities (as
defined in the Subscription Agreement). To be qualified to invest in the
Securities, the Investor must be an “Accredited Investor” (as that term is
defined in Rule 501(a) of Regulation D promulgated under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”)).

 

The Issuer will rely upon the accuracy and completeness of the information
provided in this Questionnaire in establishing that the issuance of the
Securities is exempt from the registration requirements of the Securities Act.

 

ACCORDINGLY, THE INVESTOR IS OBLIGATED TO READ THIS QUESTIONNAIRE CAREFULLY AND
TO ANSWER THE ITEMS CONTAINED HEREIN COMPLETELY AND ACCURATELY.

 

ALL INFORMATION CONTAINED IN THIS QUESTIONNAIRE WILL BE TREATED CONFIDENTIALLY.
However, the Investor understands and agrees that the Issuer may present, upon
giving prior notice to the Investor, this Questionnaire to such parties as the
Issuer deems appropriate if called upon to establish that the issuance of the
Securities (i) is exempt from the registration requirements of the Securities
Act or (ii) meets the requirements of applicable state securities laws;
provided, however, that the Issuer need not give prior notice to the Investor of
its presentation of this Questionnaire to the Issuer’s regularly employed legal,
accounting and financial advisors.

 

The Investor understands that this Questionnaire is merely a request for
information and is not an offer to sell, a solicitation of an offer to buy, or a
sale of the Securities. The Investor also understands that the Investor may be
required to furnish additional information.

 

PLEASE NOTE THE FOLLOWING INSTRUCTIONS BEFORE COMPLETING THIS INVESTOR
QUESTIONNAIRE.

 

Unless instructed otherwise, the Investor should answer each question on the
Questionnaire. If the answer to a particular question is “None” or “Not
Applicable,” please so state. If the Questionnaire does not provide sufficient
space to answer a question, please attach a separate schedule to your executed
Questionnaire that indicates which question is being answered thereon. Persons
having questions concerning any of the information requested in this
Questionnaire should consult with their purchaser representative or
representatives, lawyer, accountant or broker or may call Amanda C. E. Knab,
Esq., Venable LLP, at 410.244.6514.

 

 

 A-9 

 



 

1. General Information

 

Name of Entity: Dolphin Offshore Partners, L.P.

 

Address of Principal Office: 4828 First Coast Hwy., Suite 5

 

Fernandina Beach, FL 32034

 

Type of Organization: Limited Partnership

 

Date and State of Organization: July 21, 1989 Delaware

 

 2. Accredited Investor Status

 

To be qualified to invest in the Securities, the Investor must be an Accredited
Investor.

 

Please check the appropriate description which applies to you.

 

(a) ____________ A bank, as defined in Section 3(a)(2) of the Securities Act or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act, whether acting in an individual or a fiduciary
capacity.

 

(b) ____________ A broker or dealer registered under Section 15 of the
Securities Exchange Act of 1934, as amended.

 

(c) ____________ An insurance company, as defined in Section 2(13) of the
Securities Act.

 

(d) ____________ An investment company registered under the Investment Company
Act of 1940 or a business development company, as defined in Section 2(a)(48) of
that act.

 

(e) ____________ A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958.

 

(f) ____________ A plan established and maintained by a state, its political
subdivisions or any agency or instrumentality of a state or its political
subdivisions for the benefit of its employees, if the plan has total assets in
excess of $5 million.

 

(g) ____________ An employee benefit plan within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, if the investment decision is
being made by a plan fiduciary, as defined in Section 3(21) of such act, and the
plan fiduciary is either a bank, a savings and loan association, an insurance
company, or a registered investment adviser, or if the employee benefit plan has
total assets in excess of $5 million or, if a self-directed plan, with
investment decisions made solely by persons that are accredited investors.

 



 A-10 

 

 

(h) ____________ A private business development company, as defined in Section
202(a)(22) of the Investment Advisers Act of 1940.

 

(i) ____________ A corporation, Massachusetts or similar business trust, or
partnership, or an organization described in Section 501(c)(3) of the Internal
Revenue Code of 1986, as amended, that was not formed for the specific purpose
of acquiring the Securities, and that has total assets in excess of $5 million.

 

(j) _____________ A trust with total assets in excess of $5 million not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person as described in Rule 506(b)(2)(ii) under the
Securities Act.

 

(k) _____________ An entity in which all of the equity owners are accredited
investors and meet the criteria listed in Part I, Item 2 of this Questionnaire.

 

3. Representations

 

The undersigned entity represents that:

 

(a) The entity understands that the Issuer will rely upon the completeness and
accuracy of the entity’s responses to the questions in this Questionnaire in
establishing that the contemplated transactions are exempt from the Securities
Act, and hereby affirms that all such responses are accurate and complete. The
entity will notify the Issuer immediately of any changes in any of such
information occurring prior to the acceptance of its subscription.

 

(b) The entity is not a retirement plan, employee benefit plan within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) or Section 4975 of the IRS Code (or an entity whose assets are deemed
to include assets of those plans under the Department of Labor’s “plan asset
regulation”), a corporate pension and profit-sharing plan, a “simplified
employee pension plan,” a “Keogh” plan, an Individual Retirement Account,  or
retirement or employee benefit plan not subject to ERISA.

 

 

 

[SIGNATURE PAGE FOLLOWS]

 

 A-11 

 

 

 



Individual             Name             Signature               Date:          
            Partnership, Corporation or Other Entity       Dolphin Offshore
Partners, L.P. Print or Type Name       By:           Name: Peter E. Salas      
Title: General Partner       Date:  



  

 

 



